Exhibit 10.2

 


NON-COMPETITION AND CONFIDENTIALITY AGREEMENT


 


THIS NON-COMPETITION AND CONFIDENTIALITY AGREEMENT IS MADE AS OF THIS 10TH DAY
OF MARCH, 2009 BY AND BETWEEN MICHAEL T. VESEY (“EMPLOYEE”) AND ORLEANS
HOMEBUILDERS, INC. (TOGETHER WITH ITS SUBSIDIARIES, THE “COMPANY”) AND EFFECTIVE
AS OF JANUARY 1, 2009.


 


WHEREAS, EMPLOYEE AND THE COMPANY HAVE ENTERED INTO AN EMPLOYMENT AGREEMENT
DATED EFFECTIVE AS OF JANUARY 1, 2009 (AS SUCH AGREEMENT MAY BE AMENDED OR
MODIFIED FROM TIME TO TIME, THE “EMPLOYMENT AGREEMENT”); AND


 

WHEREAS, the Employment Agreement provides additional benefits to Employee that
he did not have prior to entering into the Employment Agreement; and

 

WHEREAS, the terms of the Employment Agreement are contingent upon Employee’s
execution of this Non-Competition and Confidentiality Agreement;

 


NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, INCLUDING EMPLOYEE’S
RECEIPT OF THE BENEFITS DESCRIBED IN THE EMPLOYMENT AGREEMENT, EMPLOYEE HEREBY
AGREES AS FOLLOWS:


 


1.                                       IF EMPLOYEE TERMINATES HIS EMPLOYMENT
WITH THE COMPANY FOR OTHER THAN GOOD REASON (DEFINED BELOW), EMPLOYEE SHALL NOT:


 


(A)                                  FOR A PERIOD OF TWELVE (12) MONTHS
FOLLOWING SUCH TERMINATION, DIRECTLY OR INDIRECTLY, ENGAGE IN (AS A PRINCIPAL,
SHAREHOLDER, PARTNER, DIRECTOR, OFFICER, AGENT, EMPLOYEE, CONSULTANT OR
OTHERWISE) OR BE FINANCIALLY INTERESTED IN ANY BUSINESS OPERATING WITHIN ANY
STATE IN THE UNITED STATES IN WHICH THE COMPANY IS DOING BUSINESS AT THE TIME OF
SUCH TERMINATION, WHICH IS PRIMARILY ENGAGED IN THE CONSTRUCTION OR MARKETING OF
ANY HOMES (WHETHER SINGLE FAMILY, MULTI-FAMILY, OWNER-OCCUPIED, RENTAL, OR
OTHER) OR THE ACQUISITION OR DEVELOPMENT OF ANY PROPERTY FOR RESIDENTIAL
PURPOSES; PROVIDED, HOWEVER, NOTHING CONTAINED IN THIS SECTION 1(A) SHALL
PREVENT EMPLOYEE FROM HOLDING FOR INVESTMENT NO MORE THAN ONE PERCENT (1%) OF
ANY CLASS OF EQUITY SECURITIES OF A COMPANY WHOSE SECURITIES ARE PUBLICLY TRADED
ON A NATIONAL SECURITIES EXCHANGE OR IN A NATIONAL MARKET SYSTEM;


 


(B)                                 FOR A PERIOD OF ONE (1) YEAR FOLLOWING SUCH
TERMINATION, DIRECTLY OR INDIRECTLY, SOLICIT, INDUCE OR ENCOURAGE ANY PERSON,
FIRM, CORPORATION OR OTHER ENTITY WHO OR WHICH IS A CUSTOMER, DISTRIBUTOR OR
SUPPLIER OF THE COMPANY TO TERMINATE OR REDUCE ITS BUSINESS OR RELATIONSHIP WITH
THE COMPANY;


 


(C)                                  FOR A PERIOD OF ONE (1) YEAR FOLLOWING SUCH
TERMINATION, DIRECTLY OR INDIRECTLY, SOLICIT OR ASSIST ANY INDIVIDUAL OR ENTITY
IN THE SOLICITATION OF BUSINESS FROM, OR PERFORMANCE OF WORK FOR, ANY CUSTOMER
OR PROSPECTIVE CUSTOMER OF THE COMPANY; AND


 


(D)                                 FOR A PERIOD OF ONE (1) YEAR FOLLOWING SUCH
TERMINATION, DIRECTLY OR INDIRECTLY, SOLICIT, EMPLOY OR ESTABLISH A BUSINESS
RELATIONSHIP WITH, OR ENCOURAGE OR ASSIST ANY INDIVIDUAL OR ENTITY TO SOLICIT,
EMPLOY OR ESTABLISH A BUSINESS RELATIONSHIP WITH, ANY INDIVIDUAL WHO WAS
EMPLOYED BY OR WORKED AS AN INDEPENDENT CONTRACTOR FOR THE COMPANY DURING THE
PRECEDING SIX (6) MONTH PERIOD.

 

--------------------------------------------------------------------------------


 


2.                                       DEFINED TERMS.  FOR THE PURPOSES OF
THIS AGREEMENT:


 


(A)                                  “CUSTOMER” SHALL MEAN THOSE PERSONS OR
ENTITIES FOR WHICH THE COMPANY PERFORMED SERVICES OR TO WHICH IT HAS SOLD OR
OTHERWISE PROVIDED ANY PRODUCT DURING THE LAST YEAR OF EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY;


 


(B)                                 “GOOD REASON” SHALL HAVE THE MEANING
PROVIDED IN THE EMPLOYMENT AGREEMENT .


 


(C)                                  “PROSPECTIVE CUSTOMER” SHALL MEAN ALL
PERSONS OR ENTITIES WITH WHOM THE COMPANY HAS HAD SUBSTANTIVE DISCUSSIONS ABOUT
BECOMING A CUSTOMER OF THE COMPANY IN THE LAST YEAR OF EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY.


 


3.                                       CONFIDENTIALITY.


 


(A)                                  EMPLOYEE ACKNOWLEDGES THAT IN THE COURSE OF
PERFORMING HIS DUTIES ON BEHALF OF THE COMPANY HE MAY, FROM TIME TO TIME, BE
PLACED IN A POSITION OF TRUST AND CONFIDENCE IN WHICH HE RECEIVES OR CONTRIBUTES
TO THE CREATION OF CONFIDENTIAL AND/OR PROPRIETARY INFORMATION RELATIVE TO THE
COMPANY’S OPERATIONS.  THIS CONFIDENTIAL AND/OR PROPRIETARY INFORMATION
INCLUDES, BUT IS NOT LIMITED TO: (I) BUSINESS, MANUFACTURING, MARKETING, LEGAL
AND ACCOUNTING METHODS, POLICIES, PLANS, PROCEDURES, STRATEGIES AND TECHNIQUES;
(II) INFORMATION REGARDING THE COMPANY’S PLANNED COMMUNITIES AND DEVELOPMENT AND
ACQUISITION ACTIVITIES; (III) INFORMATION CONCERNING THE COMPANY’S EARNINGS,
PRODUCTION VOLUMES AND METHODS FOR DOING BUSINESS; (IV) TECHNICAL INFORMATION,
SUCH AS PATTERNS, DESIGNS, BUILDING PLANS AND PRODUCT SPECIFICATIONS; (V) TRADE
SECRETS, INCLUDING THE FORMULAS, METHODS, PROCESSES, STANDARDS AND DEVICES
ASSOCIATED WITH THE COMPANY’S BUILDING, MANUFACTURING AND MARKETING ACTIVITIES;
(VI) NAMES, ADDRESSES AND TELEPHONE NUMBERS OF THE COMPANY’S EMPLOYEES, VENDORS,
AND SUPPLIERS; (VII) CUSTOMER LISTS AND THE NAMES, ADDRESSES AND TELEPHONE
NUMBERS OF THE COMPANY’S CUSTOMERS AND PROSPECTIVE CUSTOMERS; (VIII) PRICING,
CREDIT AND FINANCIAL INFORMATION; AND (IX) ANY AND ALL OTHER DATA OR INFORMATION
RELATING TO THE OPERATIONS AND BUSINESS OF THE COMPANY WHICH IS NOT KNOWN
GENERALLY BY AND READILY ACCESSIBLE TO THE PUBLIC. FOR PURPOSES HEREOF,
“CONFIDENTIAL AND/OR PROPRIETARY INFORMATION” DOES NOT INCLUDE, AND THERE SHALL
BE NO OBLIGATION HEREUNDER WITH RESPECT TO (I) INFORMATION KNOWN BY EMPLOYEE
PRIOR TO HIS EMPLOYMENT BY THE COMPANY AND (II) INFORMATION THAT IS OR BECOMES
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A DISCLOSURE BY
EMPLOYEE IN VIOLATION OF THE TERMS OF THIS AGREEMENT.


 


(B)                                 WITH REGARD TO THE CONFIDENTIAL AND/OR
PROPRIETARY INFORMATION AS DESCRIBED IN SECTION 3(A), EMPLOYEE AGREES THAT
DURING HIS EMPLOYMENT HE WILL SAFEGUARD THE PRIVACY OF THE CONFIDENTIAL AND/OR
PROPRIETARY INFORMATION AND WILL USE AND/OR DISCLOSE THIS CONFIDENTIAL AND/OR
PROPRIETARY INFORMATION ONLY AS NECESSARY TO FURTHER THE COMPANY’S BUSINESS
INTERESTS. AFTER EMPLOYEE’S EMPLOYMENT HAS ENDED, REGARDLESS OF THE REASON AND
WHETHER INITIATED BY THE COMPANY OR BY EMPLOYEE, EMPLOYEE WILL NOT USE AND/OR
DISCLOSE THE COMPANY’S CONFIDENTIAL AND/OR PROPRIETARY INFORMATION AT ANY TIME,
AT ANY PLACE, FOR ANY REASON EXCEPT AS REQUIRED BY LAW.  IN THE EVENT EMPLOYEE
IS REQUIRED TO DISCLOSE ANY CONFIDENTIAL AND/OR PROPRIETARY INFORMATION BY ORDER
OF ANY COURT OF COMPETENT JURISDICTION OR OTHER GOVERNMENTAL AUTHORITY OR IS
OTHERWISE LEGALLY REQUIRED TO DO SO, EMPLOYEE SHALL TIMELY INFORM THE COMPANY’S
GENERAL

 

2

--------------------------------------------------------------------------------


 


COUNSEL OF ALL SUCH LEGAL OR GOVERNMENTAL PROCEEDINGS SO THAT THE COMPANY MAY
ATTEMPT BY APPROPRIATE LEGAL MEANS TO LIMIT SUCH DISCLOSURE.


 


(C)                                  UPON EMPLOYEE’S SEPARATION FROM THE
COMPANY, REGARDLESS OF THE REASON AND WHETHER INITIATED BY THE COMPANY OR BY
EMPLOYEE, EMPLOYEE WILL RETURN TO THE COMPANY, RETAINING NO COPIES, ANY AND ALL
FILES, RECORDS, CORRESPONDENCE (OTHER THAN PERSONAL CORRESPONDENCE), DOCUMENTS,
DRAWINGS AND SPECIFICATIONS, WHICH RELATE TO OR REFLECT THE COMPANY’S BUSINESS
OPERATIONS, CUSTOMERS, PROSPECTIVE CUSTOMERS, EMPLOYEES, SUPPLIERS, VENDORS,
ETC., REGARDLESS OF WHERE SUCH ITEMS WERE KEPT OR PREPARED.


 


4.                                       INJUNCTIVE AND OTHER RELIEF.


 


(A)                                  EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE
PROVISIONS OF SECTION 1 AND SECTION 3 ARE REASONABLE WITH RESPECT TO THEIR
DURATION, SCOPE AND GEOGRAPHICAL AREA.  IN PARTICULAR, EMPLOYEE ACKNOWLEDGES
THAT THE GEOGRAPHIC SCOPE OF THE COMPANY’S BUSINESS MAKES REASONABLE THE
GEOGRAPHIC RESTRICTIONS OF THIS AGREEMENT.  IF, AT THE TIME OF ENFORCEMENT OF
ANY OF THE PROVISIONS OF SECTIONS 1 AND/OR SECTION 3, A COURT HOLDS THAT THE
RESTRICTIONS THEREIN EXCEED THOSE ALLOWED BY APPLICABLE LAW, THEN SUCH COURT
WILL BE REQUESTED BY THE COMPANY, EMPLOYEE AND ALL OTHER RELEVANT PARTIES TO
ENFORCE THE PROVISIONS IN SECTION 1 AND SECTION 3 TO THE BROADEST EXTENT
POSSIBLE UNDER APPLICABLE LAW AND SECTION 1 AND SECTION 3 SHALL BE DEEMED TO
HAVE BEEN SO MODIFIED.


 


(B)                                 EMPLOYEE AGREES THAT IF EMPLOYEE BREACHES OR
THREATENS TO BREACH ANY OF THE PROVISIONS OF SECTION 1 AND/OR SECTION 3, THE
COMPANY WILL HAVE AVAILABLE, IN ADDITION TO ANY OTHER RIGHT OR REMEDY AVAILABLE,
THE RIGHT TO SEEK INJUNCTIVE AND EQUITABLE RELIEF OF ANY TYPE FROM A COURT OF
COMPETENT JURISDICTION, INCLUDING BUT NOT LIMITED TO, THE RIGHT TO SEEK AN ORDER
RESTRAINING SUCH BREACH OR THREATENED BREACH AND TO SPECIFIC PERFORMANCE OF ANY
SUCH PROVISION OF THIS AGREEMENT.  EMPLOYEE FURTHER AGREES THAT NO BOND OR OTHER
SECURITY SHALL BE REQUIRED IN OBTAINING SUCH EQUITABLE RELIEF AND EMPLOYEE
HEREBY CONSENTS TO THE ISSUANCE OF SUCH INJUNCTION AND TO THE ORDERING OF
SPECIFIC PERFORMANCE.


 


5.                                       MISCELLANEOUS.


 


(A)                                  SEVERABILITY; SURVIVAL.  NOTHING IN THIS
AGREEMENT IS INTENDED TO VIOLATE ANY LAW OR SHALL BE INTERPRETED TO VIOLATE ANY
LAW.  IN THE EVENT THAT ANY PROVISION CONTAINED IN THIS AGREEMENT SHALL BE
DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE OVERBROAD AND/OR
UNENFORCEABLE,  THEN THE COURT MAKING SUCH DETERMINATION SHALL HAVE THE
AUTHORITY TO NARROW THE PROVISION AS NECESSARY TO MAKE IT ENFORCEABLE AND THE
PROVISION SHALL THEN BE ENFORCEABLE IN ITS NARROWED FORM.  MOREOVER, EACH
PROVISION OF THIS AGREEMENT IS INDEPENDENT OF AND SEVERABLE FROM EACH OTHER.  IN
THE EVENT THAT ANY PROVISION IN THIS AGREEMENT IS DETERMINED TO BE LEGALLY
INVALID OR UNENFORCEABLE BY A COURT AND IS NOT MODIFIED BY A COURT TO BE
ENFORCEABLE, THE AFFECTED PROVISION SHALL BE STRICKEN FROM THE AGREEMENT, AND
THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL, FORCE AND
EFFECT.  FOR PURPOSES OF THIS SECTION 5(A), A “PROVISION” OF THIS AGREEMENT
SHALL MEAN ANY SECTION OR SUBSECTION OF THIS AGREEMENT OR ANY SENTENCE OR CLAUSE
WITHIN ANY SECTION OR SUBSECTION OF THIS AGREEMENT.  THE TERMS AND PROVISIONS OF
THIS AGREEMENT SHALL SURVIVE THE TERMINATION OF EMPLOYEE’S EMPLOYMENT.

 

3

--------------------------------------------------------------------------------


 


(B)                                 NOTICES.  ALL NOTICES HEREUNDER SHALL BE IN
WRITING AND SHALL BE SUFFICIENTLY GIVEN IF HAND-DELIVERED, SENT BY DOCUMENTED
OVERNIGHT DELIVERY SERVICE OR REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUEST OR BY TELEGRAM, FAX OR TELECOPY (CONFIRMED BY U.S. MAIL),
RECEIPT ACKNOWLEDGED, ADDRESSED AS SET FORTH BELOW OR TO SUCH OTHER PERSON
AND/OR AT SUCH OTHER ADDRESS AS MAY BE FURNISHED IN WRITING BY ANY PARTY HERETO
TO THE OTHER.  ANY SUCH NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN AS OF THE DATE
RECEIVED, IN THE CASE OF PERSONAL DELIVERY, OR ON THE DATE SHOWN ON THE RECEIPT
OF CONFIRMATION THEREFOR, IN ALL OTHER CASES.


 

If to Company:

 

Orleans Homebuilders Inc.

3333 Street Road

Suite 101

Bensalem, PA  19020

Attn:    Jeffrey P. Orleans, Chairman and Chief Executive Officer

Tel: (215) 245-7500

Fax: (215) 633-2351

 

If to Employee:

 

At Employee’s current home address as reflected in the Company’s records.

 


(C)                                  ENTIRE AGREEMENT AND MODIFICATION.   THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE MATTERS CONTEMPLATED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS WITH RESPECT THERETO.  NO AMENDMENT, MODIFICATION, OR WAIVER
OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING AND EXECUTED BY THE
EMPLOYEE AND THE COMPANY’S VICE-CHAIRMAN OR CHAIRMAN.  NEITHER THE FAILURE NOR
ANY DELAY ON THE PART OF ANY PARTY TO EXERCISE ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE PRECLUDE ANY OTHER OF
FURTHER EXERCISE OF THE SAME OR ANY OTHER RIGHT, REMEDY, POWER, OR PRIVILEGE
WITH RESPECT TO ANY OCCURRENCE OR BE CONSTRUED AS A WAIVER OF ANY RIGHT, REMEDY,
POWER, OR PRIVILEGE WITH RESPECT TO ANY OTHER OCCURRENCE.


 


(D)                                 GOVERNING LAW.  THE PARTIES AGREE THAT THIS
AGREEMENT IS MADE PURSUANT TO, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA (AND UNITED STATES
FEDERAL LAW, TO THE EXTENT APPLICABLE), WITHOUT GIVING EFFECT TO OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW.


 


(E)                                  ASSIGNMENT AND SUCCESSION.  THE COMPANY MAY
ASSIGN THIS AGREEMENT IN CONNECTION WITH ANY SALE OR MERGER (WHETHER A SALE OR
MERGER OF STOCK OR ASSETS OR OTHERWISE) OF THE COMPANY OR THE BUSINESS OF THE
COMPANY.  EMPLOYEE EXPRESSLY CONSENTS TO THE ASSIGNMENT OF THE AGREEMENT TO ANY
NEW OWNER OF THE COMPANY’S BUSINESS OR PURCHASER OF THE COMPANY.  EMPLOYEE’S
RIGHTS AND OBLIGATIONS HEREUNDER ARE PERSONAL AND MAY NOT BE ASSIGNED BY
EMPLOYEE.

 

4

--------------------------------------------------------------------------------



 


(F)                                    HEADINGS; COUNTERPARTS.  THE HEADINGS OF
PARAGRAPHS IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT ITS
INTERPRETATION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH, WHEN TAKEN
TOGETHER, SHALL BE DEEMED TO CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first above written.

 

ORLEANS HOMEBUILDERS, INC.

 

EMPLOYEE

 

 

 

 

 

 

By:

Jeffrey P. Orleans

 

Michael T. Vesey

 

Jeffrey P. Orleans

 

Michael T. Vesey

 

Chairman and Chief Executive Officer

 

 

 

5

--------------------------------------------------------------------------------